ACCEPTED
                                                                                        03-13-00327-CV
                                                                                                5862643
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   6/29/2015 1:56:49 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                      CASE NO. 03-13-00327-CV
 _________________________________________________________________
                                                         FILED IN
                                                  3rd COURT OF APPEALS
                   IN THE COURT OF APPEALS            AUSTIN, TEXAS
         FOR THE THIRD DISTRICT OF TEXAS AT AUSTIN6/29/2015 1:56:49 PM
__________________________________________________________________
                                                    JEFFREY D. KYLE
                                                          Clerk
 TEXAS ALCOHOLIC BEVERAGE COMMISSION and SHERRY COOK,
                        Administrator,
                  Appellants/Cross-Appellees,

                                         v.

               D. HOUSTON, INC. d/b/a TREASURES,
                      Appellee/Cross-Appellant.
__________________________________________________________________

  On appeal from the 126th Judicial District Court of Travis County, Texas
                Trial Court Cause No. D-1-GN-12-001750
__________________________________________________________________

              JOINT MOTION TO LIFT ABATEMENT
__________________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      COME NOW, Appellants/Cross-Appellees Texas Alcoholic Beverage

Commission and Sherry Cook, its Administrator, in her official capacity,

(collectively, TABC) and Appellee/Cross-Appellant D. Houston, Inc. d/b/a

Treasures, and, pursuant to Texas Rule of Appellate Procedure 10.1, file this motion

to lift the abatement of this appeal. In support of the motion, the parties would

respectfully show the following:


Motion to Lift Abatement
Page 1 of 4
      1.     On November 6, 2013, at the request of Appellants, this honorable

Court abated this appeal until “resolution by the Texas Supreme Court of the related

mandamus proceeding, In re Texas Alcoholic Beverage Commission and Sherry

Cook, in her official position as TABC Administrator, cause number 13-0513.”

      2.     On May 1, 2015, the Supreme Court of Texas denied the petition for

writ of mandamus in Case No. 13-0513.

      3.     Consequently, the parties respectfully request that this honorable Court

lift the abatement of Case No. 03-13-00327-CV and place the case in line for

submission to the Court on oral argument.




Motion to Lift Abatement
Page 2 of 4
                              Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY                                    /s/ Jennifer S. Riggs
First Assistant Attorney General                  Jennifer S. Riggs
                                                  State Bar No. 16922300
JAMES E. DAVIS                                    RIGGS & RAY, P.C.
Deputy Attorney General for                       700 Lavaca St., Suite 290
Civil Litigation                                  Austin, Texas 78701
                                                  512 457-9806
DAVID A. TALBOT                                   512 457-9066 Facsimile
Chief, Administrative Law Division                E-mail: jriggs@r-alaw.com

                                                  Albert T. Van Huff
/s/ Karen L. Watkins                              State Bar No. 24028183
KAREN L. WATKINS                                  Monshaugen & Van Huff, P.C.
State Bar No. 20927425                            1225 North Loop West
Assistant Attorney General                            Suite 640
Administrative Law Division                       Houston, TX 77008
OFFICE OF THE TEXAS ATTORNEY GENERAL              Telephone: (713) 880-2992
P. O. Box 12548                                   Facsimile: (713) 880-5297
Austin, Texas 78711-2548
512-475-4208 Phone                                COUNSEL FOR APPELLEE/
512-320-0167 Facsimile                            CROSS-APPELLANT
karen.watkins@texasattorneygeneral.gov            D. HOUSTON, INC. d/b/a
                                                  TREASURES
COUNSEL FOR APPELLANTS
TEXAS ALCOHOLIC BEVERAGE
COMMISSION and SHERRY COOK,
in her official capacity as TABC
Administrator




Motion to Lift Abatement
Page 3 of 4
                           CERTIFICATE OF SERVICE

      I certify that, on this 29th day of June, 2015, I have provided a true and

complete copy of this Motion to Life Abatement by e-service to the following

counsel of record for Appellee/Cross-Appellant D. Houston, Inc. d/b/a Treasures:


Jennifer S. Riggs
Riggs Aleshire & Ray, P.C.
700 Lavaca Street, Suite 920
512-457-9806 Phone
512-457-9066 Facsimile
e-mail: jriggs@r-alaw.com


                                     /s/ Karen L. Watkins
                                     Karen L. Watkins




Motion to Lift Abatement
Page 4 of 4